Citation Nr: 0025164	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-14 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation higher than 10 percent for 
service-connected residuals of a fracture of the right 
(major) hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, reopened the veteran's 
previously denied claim of entitlement to compensation for 
fracture residuals of his right (major) hand and granted 
service connection and a 10 percent rating for the same.


FINDINGS OF FACT

The veteran's service-connected fracture residuals of his 
right (major) hand are no more than moderately disabling and 
are currently manifested by intermittent hand pain, pain on 
use and reduced grip strength of 4/5.


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for 
residuals of fracture of the right (major) hand have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.73, 
Diagnostic Code 5299-5309 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was originally denied service connection for 
residuals of a right hand fracture in a January 1987 RO 
decision.  Notice of this decision and his appellate rights 
was issued to him in correspondence from the RO which was 
dispatched in January 1987.  The history of the claim shows 
that a timely appeal was never filed, and the January 1987 
denial became final.

On February 5, 1996, the veteran filed an application to 
reopen his previously denied claim of service connection for 
right hand fracture residuals.  In support of his 
application, he submitted a color photograph of himself in 
service uniform and dated concurrent with his period of 
active service.  The photo showed a visible plaster cast over 
his right hand.  In a May 1998 decision, the RO determined 
that new and material evidence had been submitted by the 
veteran to reopen his claim.  He was granted service 
connection and a 10 percent evaluation for residuals of 
fracture of his right (major) hand, effective from February 
5, 1996.  As there was no specific evaluation criteria for 
hand fracture residuals, the RO rating board determined that 
the disability more closely approximated the rating criteria 
of a 10 percent rating based on the minimum evaluation for 
muscle injuries of the dominant hand.

A VA treatment report dated in February 1998 and received by 
the RO in March 1999 shows that the veteran complained of 
right hand and thumb pain.

A private medical examination report dated in April 1998 
shows that Dennis R. Lane, M.D., determined that the veteran 
was able to use his right hand for simple grasping and that 
he could also use it to perform fine manipulation motions.

The report of a July 1998 VA examination shows that the 
veteran reported a history of fracturing his right hand 
during service when a truck tire had fallen on it.  At the 
time of the examination, he complained of experiencing 
difficulty with grasping objects with his right hand, with 
associated paresthesias, tenderness, limitation of motion and 
constant pain in his right hand and fingers.  However, he was 
able to brush his teeth and comb his hair.  Physical 
examination of his right hand revealed no obvious anatomical 
defects.  With his thumb, he was able to touch only his small 
and index fingers, but was able to get to within a 1/4-inch 
distance from his middle and ring fingers.  He had diminished 
grip strength on his right hand.  Tenderness was observed 
about his metacarpophalangeal (MCP) joints, but his proximal 
interphalangeal (PIP) and distal interphalangeal (DIP) joints 
were without pain.  
X-rays revealed intact bony structures and no significant 
arthritis.  The diagnosis was degenerative joint disease of 
the right hand.

In October 1998, a VA medical examination of the veteran's 
right hand was performed to clarify the findings of the prior 
VA examination.  The veteran presented subjective complaints 
of a throbbing right hand pain which occurred on an off and 
on basis with some swelling of the hand.  The pain was 
reportedly located directly across his MCP joints and the 
base of his thumb.  He stated that he experienced difficulty 
using clothing fasteners such as buckles and buttons due to 
impaired dexterity and that he had decreased grip strength 
and frequently dropped objects.  The examiner noted that the 
veteran had a knee disability which required that he use 
crutches for ambulation and that these crutches were of a 
type which made him bear his full weight on his hands.  The 
veteran informed the examiner that it was painful for him to 
bear this weight.  

During the examination, the veteran was observed to make only 
the minimum effort to demonstrate function with his right 
hand.  The examiner commented that when the veteran was not 
directly observed he appeared to possess normal right hand 
function with some probable decreased grip strength.  He was 
observed to have been able to touch his fingertips to his 
median fold and to touch all of his fingertips with his 
thumb.  Conversely, on direct examination, when asked to 
perform the same functions he demonstrated that he was unable 
to touch his forefinger or his middle finger by approximately 
1/4 of an inch.  The examiner reported that the veteran was 
able to write his name and address quite legibly.  
Examination revealed no muscle wasting of the thenar or 
intrinsic muscles of his right hand.  His upper extremity 
muscles were noted to have been very well-developed, 
bilaterally.  

Physical examination of the veteran's right hand revealed 
tenderness to palpation at the base of his right thumb, 
consistent with his account of where his pain was primarily 
located.  There was also tenderness on deep palpation of the 
MCP joints.  Range of motion of his right wrist was normal, 
with reports of pain at the base of his thumb when performing 
range of motion of his wrist.  The physician noted that the 
July 1998 X-rays of the veteran's internal right hand 
structure were negative and revealed no evidence of any 
degenerative changes.  He displayed normal flexion and 
extension of all digits.  On direct examination, he displayed 
1/5 grip strength.  The examiner observed, however, that when 
the veteran gripped his crutches he demonstrated at least 4/5 
grip strength.  The diagnosis was right MCP and thumb strain 
likely secondary to the need for weight bearing on the right 
hand and likely complicated by the old right hand injury.

II.  Analysis

To the extent that the veteran contends that his service-
connected fracture residuals of his right hand are productive 
of a greater level of impairment than that which is reflected 
by the 10 percent evaluation currently assigned to it, his 
claim for an higher rating is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), in that it is 
not inherently implausible.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992).  Relevant evidence has been 
properly developed, and no further assistance is required to 
comply with VA's duty to assist.  Id. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, incoordination, 
weakness, or fatigability on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Furthermore, the Court has held that the VA must consider 
the applicability of regulations relating to pain.  Quarles 
v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 
592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). 

(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.). 

(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to execute 
skilled movements smoothly. 

(f)	Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

The veteran's fracture residuals of his right hand are 
evaluated as analogous to injuries to intrinsic muscles of 
the hand, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5309.  The provisions of this schedule apply to the intrinsic 
muscles that supplement the function of the forearm muscles 
in delicate manipulative movements.  The intrinsic muscles 
include the thenar eminence; short flexor, opponens, abductor 
and adductor of thumb; hypothenar eminence; short flexor, 
opponens and abductor of little finger; 4 lumbricales; 4 
dorsal and 3 palmar interossei.  A note to the criteria 
states: "The hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always complicated 
with injuries of bones, joints, tendons, etc. Rate on 
limitation of motion, minimum 10 percent."

Certain provisions in the Schedule for Rating Disabilities 
dealing with muscle injuries were amended effective July 3, 
1997.  See 62 Fed. Reg. 30,235 (June 3, 1997).  The Board 
notes that this change took effect subsequent to the receipt 
of the veteran's successful application to reopen his claim.  
When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991); White v. Derwinski, 1 Vet. App. 519, 521 
(1991).  The Board observes, however, that both the old and 
the new versions of Diagnostic Code 5309 are essentially the 
same and provide for evaluation based on limitation of motion 
with a minimum rating of 10 percent.

Thus, in order to evaluate the veteran's disability of the 
right hand, the Board looks at the appropriate limitation of 
motion codes.  There is no evidence of any ankylosis of the 
fingers, and therefore provisions governing such condition 
are inapplicable.  On private medical examination in April 
1998, Dennis R. Lane, M.D., determined that the veteran was 
able to use his right hand for simple grasping and that he 
could also use it to perform fine manipulation motions.  
Though some limitation of motion was shown on VA examination 
in July 1998, the Board notes that the veteran tended to 
exaggerate the severity of his right hand disability.  The 
medical examiner who conducted a subsequent VA examination, 
in October 1998, observed that the veteran was demonstrably 
able to perform all normal right hand functions with only 
minimal impairment when he was not being directly examined, 
but would then perform minimally and produce symptoms of 
right hand impairment on direct medical testing which were 
wholly inconsistent with the examiner's pre-testing 
observations.  The Board will therefore defer to the 
examiner's commentary regarding the diminished credibility of 
the veteran in reporting his symptoms and, on balance, give 
it greater weight than those findings on examination which 
indicate limitation of finger and thumb motion.  Thus, as his 
range of motion limits for his right hand were found to be 
essentially normal, he is therefore not entitled to a rating 
higher than the minimum 10 percent evaluation based on 
limitation of motion due to pain.
  
The veteran does complain of generalized hand pain on use and 
tenderness on palpation was shown on examination, with 
decreased grip strength that was demonstrated to have been 
4/5 at worst.  The Board acknowledges that it has been opined 
that his right hand pain is associated with his use of 
crutches due to a non-service-connected knee disability.  
However, these are the only real manifestations of his right 
hand disability.  His right hand muscles are shown on 
examination in July and October 1998 to have been intact and 
well-developed, and X-rays do not reveal any actual arthritic 
or degenerative changes of his bony structures.  There is no 
evidence of muscular atrophy from disuse of his hand.  He was 
able to use his right hand to groom himself, brush his teeth 
and write without difficulty.  Therefore, the 10 percent 
evaluation provided by Diagnostic Code 5309 for moderate 
impairment of the musculature of the right (major) hand 
adequately reflects the current state of his disability.  
Because of the absence of any true limitation of motion even 
when pain was present (apart from any exaggerations in this 
regard on part of the veteran), any additional functional 
loss due to pain and fatigue would still fall within the 
scope of the current 10 percent rating.  The Board has 
considered rating under other criteria by analogy, but even 
that avenue does not warrant a rating in excess of the 
current 10 percent. With essentially full range of motion, 
the Board cannot reasonably apply criteria which contemplates 
ankylosis.  In other words, while recognizing the slight loss 
of grip strength and the veteran's complaints of increased 
pain, the Board must conclude that his overall right hand 
disability, including such increased pain, still warrants a 
10 percent rating.

The Board notes that this case is based on an appeal of the 
10 percent rating assigned by a May 1998 RO decision, which 
had reopened and granted the veteran's claim of service 
connection for fracture residuals of the right hand, 
effective from February 5, 1996, the date on which he filed 
his successful application to reopen his previously denied 
claim.  Consideration must therefore be made regarding 
whether the case requires referral to the RO for the 
assignment of separate ratings for his service-connected 
right hand disability for separate periods of time, based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds, 
however, that such a referral is not warranted because the 10 
percent evaluation currently assigned is based on the most 
severe disability picture presented by the medical evidence 
associated with the record preceding and encompassing the 
effective date of the award of service connection for right 
hand fracture residuals, to the present time.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
by the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization. Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching the above findings and conclusions, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) (West 
1991), but there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
permit a favorable determination.


ORDER

The claim for a rating in excess of 10 percent for service-
connected fracture residuals of the right (major) hand is 
denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

